DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 10/07/2020 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ a sample holder, as described in claim 1 and the specification”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because of the following informalities: 
Reference numerals should be consistently inserted throughout the specification, specifically under the detailed description of the invention.; specifically, for the “sample holder as described in claim 1”. Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Testing System For Flexible Sample In Electronics Having A Retractable Holder Configured To Conform A Sample By A Mandrel

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “a sample carrier extending between a first end and a second end”. However, it is unclear to one having ordinary skill in the art to identify where and how the sample carrier is configured to extend between a first end and a second end? First and second ends of what? The disclosure fails to point out exactly where the sample holder is and how it connects to the sample carrier. Absent further clarification explaining what the Applicants means by ““a sample carrier extending between a first end and a second end”, it will be presumed that the ““a sample carrier extending between a first end and a second end” means the sample carrier has a first and second end.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The claims do not clearly describe the structural relationship between the claimed " an upper member having: a first downwardly-descending arm having at least one mandrel that defines at least one slot; a second downwardly-descending arm having at least one mandrel that defines at least one slot” (claim 16), “a lower member having: an upwardly-ascending arm having a first mandrel and a second mandrel that define a central slot, wherein the upper member moves relative to the lower 
Further, “the at least one mandrel of the first downwardly-descending arm, the at least one mandrel of the second downwardly-descending arm, and the first and second mandrels of the upwardly-ascending arm have a common radius” (claim 17), “the at least one mandrel of the first downwardly-descending arm and the at least one mandrel of the second downwardly-descending arm have a radius that is distinct from a radius of the first mandrel and a radius of the second mandrel of the upwardly-ascending arm” (claim 18), “a fastener secures the first downwardly- descending arm through a slot in the upper member, and another fastener secures the second downwardly-descending arm through the upper member such that a distance between the downwardly-descending arms is adjustable” (clam 19) and “a fastener secures the first mandrel through a slot in the upwardly-ascending arm, and another fastener secures the second mandrel to the upwardly-ascending arm such that a size of the central slot is adjustable” (claim 20). The above claimed phrases do not clearly explain how they are structurally tied to the claimed control device for a dynamometer system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post (US 4,920,779).

    PNG
    media_image1.png
    502
    798
    media_image1.png
    Greyscale
Regarding claims 1 and 10, Post discloses a testing system and method for a flexible sample, comprising: a motor (24) that rotates a mandrel (23) in a first direction about a longitudinal axis and in an opposing second direction (see annotated Fig. 1 below), wherein a first portion (see annotated Fig. 1) of the mandrel (23) has a first radius from the longitudinal axis to an outer surface of the mandrel (23), and a second portion (see annotated Fig. 1) of the mandrel (23) has a second radius from the longitudinal axis to the outer surface of the mandrel (23), wherein the second radius is distinct from the (see annotated Fig. 1); a sample holder (42) positioned on an outer surface of the mandrel (23), wherein the sample holder (42)  being configured to secure a sample (5) to the first portion of the mandrel (23); and a retractable holder (14) having a distal end that is biased toward the first portion of the mandrel (23) such that the distal end contacts the sample with a predetermined force “said carrier (14) and perpendicularly extendable and retractable into and out of said working plane”, wherein the retractable holder (14) is configured to conform the sample to the outer surface of the mandrel (23) as the mandrel (23) rotates.
Regarding claim 3, Post further discloses at least one sidewall (51) defining an enclosed volume around the first portion and the second portion of the mandrel, the sample holder (42), and the retractable holder (14), and wherein an environment device controls (D) at least one parameter of the enclosed volume for testing of the sample (5).
Regarding claim 5, Post further discloses the retractable holder (14) comprises: a roller (39) connected to a body (15) such that the roller (39) by the distal end of the retractable holder (14), and the roller (39) being configured to rotate relative to the body about an axis that is parallel to the longitudinal axis; and a bias member (16) that acts against the body (15) to press the roller (39) into the sample (5) with the predetermined force.
9. The testing system of claim 1, wherein the first portion of the mandrel is positioned closer to the motor than the second portion of the mandrel, and the first radius is larger than the second radius.

Allowable Subject Matter
Claims 2, 4, 6-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855